ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on April 25, 1972 (261 So.2d 201) affirming the judgment of the Circuit Court of Dade County, Florida, in the above styled appeal; and
Whereas, upon review of this court’s judgment by certiorari, the Supreme Court of Florida by its opinion and judgment filed May 9, 1973 (278 So.2d 601) and mandate now lodged in this court, quashed this court’s judgment to remand for a new trial;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on May 17, 1972 is withdrawn, the opinion and judgment of this court heretofore filed on April 25, 1972 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause is remanded with instructions to remand for a new trial. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellant Rules, 32 F.S.A.).